Case 1:17-cr-00284-RDA Document 163 Filed 09/06/19 Page 1 of 10 PageID# 1095

                                                                         1


    1                      UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF VIRGINIA
    2                           ALEXANDRIA DIVISION

    3   UNITED STATES OF AMERICA,            )   Case 1:17-cr-00284
                                             )
    4                      Plaintiff,        )
                                             )
    5           v.                           )   Alexandria, Virginia
                                             )   May 24, 2018
    6   CHRISTOPHER ROBERT SUEIRO,           )   2:01 p.m.
                                             )
    7                      Defendant.        )
                                             )   Pages 1 - 10
    8

    9   TRANSCRIPT OF GOVERNMENT'S SECOND MOTION FOR MENTAL

  10      EXAMINATION TO DETERMINE DEFENDANT'S COMPETENCE TO

  11                                   STAND TRIAL

  12                                       AND

  13             DEFENDANT'S MOTION FOR A FARETTA HEARING

  14               BEFORE THE HONORABLE ANTHONY J. TRENGA

  15                  UNITED STATES DISTRICT COURT JUDGE

  16

  17

  18

  19

  20

  21

  22

  23

  24

  25       COMPUTERIZED TRANSCRIPTION OF STENOGRAPHIC NOTES


          Rhonda     F.   Montgomery     OCR-USDC/EDVA    (703)   299-4599
Case 1:17-cr-00284-RDA Document 163 Filed 09/06/19 Page 2 of 10 PageID# 1096

                                                                         2


    1   APPEARANCES:

    2   FOR THE PLAINTIFF:

    3        JAMES E. BURKE, ESQUIRE
             MAYA D. SONG, ESQUIRE
    4        OFFICE OF THE UNITED STATES ATTORNEY
             2100 Jamieson Avenue
    5        Alexandria, Virginia 22314
             (703) 299-3700
    6
        FOR THE DEFENDANT:
    7
             ELIZABETH A. MULLIN, ESQUIRE
    8        OFFICE OF THE FEDERAL PUBLIC DEFENDER
             1650 King Street, Suite 500
    9        Alexandria, Virginia 22314
             (703) 600-0800
  10
             ELSBETH J. BENNETT, ESQUIRE
  11         CLEARY GOTTLIEB
             2000 Pennsylvania Avenue, N.W.
  12         Washington, D.C. 20006
             (202) 974-1500
  13
        THE DEFENDANT, CHRISTOPHER ROBERT SUEIRO, IN PERSON
  14

  15

  16

  17

  18

  19

  20

  21

  22

  23

  24

  25


          Rhonda   F.   Montgomery    OCR-USDC/EDVA       (703)   299-4599
Case 1:17-cr-00284-RDA Document 163 Filed 09/06/19 Page 3 of 10 PageID# 1097

                                                                         3


    1                THE CLERK:       Criminal Case 1:17-cr-284, United

    2   States of America v. Christopher Robert Sueiro.

    3                Will counsel please identify themselves for

    4   the record.

    5                MR. BURKE:       Good afternoon, Your Honor.         Jim

    6   Burke and Maya Song on behalf of the United States.

    7                MS. MULLIN:       Good afternoon, Your Honor.

    8   Elizabeth Mullin and Elsbeth Bennett on behalf of

    9   Mr. Sueiro.

  10                 THE COURT:       All right.   Thank you.

  11                 We're here on two motions, the government's

  12    second motion for a mental examination and the

  13    defendant's motion to proceed pro se which I've

  14    reviewed.        I'm going to take up the defendant's motion

  15    first.

  16                 THE DEFENDANT:       I'm challenging jurisdiction.

  17                 THE COURT:       Have a seat, Mr. Sueiro.

  18                 THE DEFENDANT:       I can say it from sitting

  19    down too.

  20                 THE COURT:       Hold on a moment.

  21                 Ms. Mullin --

  22                 THE DEFENDANT:       There are several case laws

  23    that say that jurisdiction can be challenged at any

  24    time.    I'm challenging jurisdiction at this time.

  25                 THE COURT:       Let me ask you:     Do you want to


          Rhonda    F.   Montgomery     OCR-USDC/EDVA     (703)   299-4599
Case 1:17-cr-00284-RDA Document 163 Filed 09/06/19 Page 4 of 10 PageID# 1098

                                                                         4


    1   put anything on the record before we proceed with the

    2   Faretta hearing on the defendant's motion?

    3               MS. MULLIN:       No, Your Honor.      With respect to

    4   the government's motion, I would just stand by the

    5   Court's previous ruling, that Mr. Sueiro is competent

    6   to stand trial, and ask the Court to proceed with the

    7   Faretta hearing.

    8               THE COURT:       All right.

    9               THE DEFENDANT:       I just --

  10                THE COURT:       Mr. Sueiro, please be quiet.

  11                THE DEFENDANT:       I have a right to

  12    challenge -- jurisdiction can be challenged at any

  13    time.

  14                THE COURT:       Mr. Sueiro, I understand that you

  15    want to represent yourself.          Is that correct?       Is that

  16    correct?

  17                THE DEFENDANT:       Right now I'm trying to

  18    challenge jurisdiction as is my right to do.

  19                THE COURT:       Well, I'm asking you:        Do you

  20    still want to pursue your motion to be represented by

  21    yourself without a lawyer?

  22                THE DEFENDANT:       And I am answering your

  23    question by saying that, as says it says in Basso v.

  24    Utah Power Light Company, jurisdiction may be

  25    challenged at any time, and I am challenging


          Rhonda   F.   Montgomery     OCR-USDC/EDVA      (703)   299-4599
Case 1:17-cr-00284-RDA Document 163 Filed 09/06/19 Page 5 of 10 PageID# 1099

                                                                         5


    1   jurisdiction.

    2               THE COURT:       First of all, Mr. Sueiro, would

    3   you come to the podium, please.

    4               THE DEFENDANT:       Yes.     I was wanting to do

    5   that anyway.

    6               THE COURT:       The first order of business is

    7   for the Court to determine whether you should be

    8   allowed to represent yourself as you have requested

    9   through counsel in your motion.            Do you want to proceed

  10    with that motion?

  11                THE DEFENDANT:       As I said, I am challenging

  12    jurisdiction at this time.

  13                THE COURT:       Well, I am not going to take that

  14    up until we determine who is going to represent you,

  15    whether you're going to represent yourself or whether

  16    you're going to be represented through counsel.

  17                THE DEFENDANT:       Well, this --

  18                THE COURT:       We're going to proceed in that

  19    fashion, sir.      Now, listen to me.

  20                THE DEFENDANT:       Right.     This case law says

  21    jurisdiction can be challenged at any time.               Then

  22    another one, Main v. Thiboutot, says the law provides

  23    that once state and federal jurisdiction has been

  24    challenged, it must be proven.            There is no delay in

  25    that.


          Rhonda   F.   Montgomery     OCR-USDC/EDVA      (703)   299-4599
Case 1:17-cr-00284-RDA Document 163 Filed 09/06/19 Page 6 of 10 PageID# 1100

                                                                         6


    1               THE COURT:       Sir, do you understand what I'm

    2   saying?

    3               THE DEFENDANT:       I do not understand what

    4   you're saying, but I do clearly overstand everything

    5   you have said and ever will say to me.

    6               As the law requires, I am challenging

    7   jurisdiction.      Once it is challenged, it must be proven

    8   and cannot be assumed.         There are other case law that

    9   state that as well.

  10                THE COURT:       Mr. Sueiro, do you understand

  11    why --

  12                THE DEFENDANT:       Stuck v. Medical Examiner

  13    says challenged --

  14                THE CLERK:       Mr. Sueiro --

  15                THE DEFENDANT:       -- jurisdiction cannot be

  16    assumed.    It must be proven to exist.

  17                THE COURT:       -- do you understand why you're

  18    in court here today?

  19                THE DEFENDANT:       I do not, but I do overstand

  20    everything you say, as I said.

  21                THE COURT:       All right.

  22                THE DEFENDANT:       There is no discretion to

  23    ignore lack of jurisdiction, Joyce v. U.S., and it

  24    goes on and on.

  25                There's also Title 5 U.S.C. § 556(d), which


          Rhonda   F.   Montgomery     OCR-USDC/EDVA      (703)   299-4599
Case 1:17-cr-00284-RDA Document 163 Filed 09/06/19 Page 7 of 10 PageID# 1101

                                                                         7


    1   states once jurisdiction is challenged, the burden of

    2   proof is on the government.

    3               Very clearly these case laws --

    4        (Ms. Mullin and the defendant confer.)

    5               THE DEFENDANT:       I know what he's asking, and

    6   I'm answering in this fashion.

    7               These case laws state very clearly that once

    8   jurisdiction is challenged -- and it can be challenged

    9   at any time.      As it says right here in Basso v. Utah

  10    Power Light Company, it must be proven, and it cannot

  11    just be assumed.      I have now decided to challenge

  12    jurisdiction at this time.          So, therefore, that

  13    obligates you by law to answer my challenge of

  14    jurisdiction first and foremost before any other court

  15    proceedings can take place.          That puts a halt on any

  16    and all court proceedings unless and until jurisdiction

  17    can be proven.

  18                THE COURT:       All right.    Mr. Sueiro, I will

  19    tell you that the Court has jurisdiction.              To the

  20    extent the Court entertains that motion, the Court

  21    finds it has jurisdiction.

  22                Are you now ready to proceed?

  23                THE DEFENDANT:       I have to read this because

  24    what you said is actually not correct there,

  25    Mr. Trenga.      It says in Rescue Army v. Municipal Court


          Rhonda   F.   Montgomery     OCR-USDC/EDVA      (703)   299-4599
Case 1:17-cr-00284-RDA Document 163 Filed 09/06/19 Page 8 of 10 PageID# 1102

                                                                         8


    1   of Los Angeles a court has no jurisdiction to determine

    2   its own jurisdiction for a basic issue in any case

    3   before a tribunal is its power to act.             A court must

    4   have the authority to decide that question in the first

    5   instance.

    6                So what you just attempted to do there,

    7   Mr. Trenga, cannot actually be done by law.

    8          (Ms. Mullin and the defendant confer.)

    9                THE DEFENDANT:       I got this.     If you recall,

  10    Ms. Mullin, you actually were fired back on May 10.                    So

  11    I don't need your advice.          I can handle this.       Thank

  12    you.    I appreciate it, but I'm competent.

  13                 THE COURT:       All right.   Have a seat,

  14    Mr. Sueiro.

  15                 THE DEFENDANT:       And I have a motion to

  16    dismiss based on that, and I can go into further detail

  17    if it is needed.

  18                 THE COURT:       All right.

  19                 THE DEFENDANT:       I have plenty more to speak

  20    of.

  21                 THE COURT:       Based on Mr. Sueiro's responses

  22    to the Court's questions and his general demeanor, as

  23    well as the substance of his --

  24                 THE DEFENDANT:       My Sixth Amendment right to

  25    speedy trial has been violated --


          Rhonda    F.   Montgomery     OCR-USDC/EDVA     (703)   299-4599
Case 1:17-cr-00284-RDA Document 163 Filed 09/06/19 Page 9 of 10 PageID# 1103

                                                                         9


    1               THE COURT:       -- as well as the substance of

    2   his responses --

    3               THE DEFENDANT:       -- and my challenge of

    4   jurisdiction must be proven at this point.                You must

    5   prove that my Sixth Amendment right to speedy trial has

    6   not been violated or else my challenge of jurisdiction

    7   stands and my motion to dismiss must lawfully be

    8   granted.

    9               THE COURT:       Mr. Sueiro, I don't want to

  10    direct the marshals to forcibly keep you quiet.                I ask

  11    that you cease right now from speaking while the Court

  12    is speaking.

  13                THE DEFENDANT:       I am only asserting my

  14    rights, Mr. Trenga.

  15                THE COURT:       In any event, the Court finds

  16    based on the defendant's responses and appearance here

  17    today that he should be committed for --

  18                THE DEFENDANT:       Motion to dismiss --

  19                THE COURT:       He should be further committed

  20    for a psychiatric examination in order to determine

  21    whether he's competent to stand trial and that he

  22    appreciates the consequences of the proceedings against

  23    him and whether he's competent to assist in his defense

  24    either pro se or to properly assist his lawyer.

  25                THE DEFENDANT:       US v. Willis, he or she does


          Rhonda   F.   Montgomery     OCR-USDC/EDVA      (703)    299-4599
Case 1:17-cr-00284-RDA Document 163 Filed 09/06/19 Page 10 of 10 PageID# 1104

                                                                        10


    1   not have a jurisdiction to act when judges engage in an

    2   act or acts of treason.         Do you intend to betray the

    3   country in this way, Mr. Trenga, knowing the law and

    4   still choosing to ignore it?

    5                THE COURT:      All right.     The Court will issue

    6   that order.

    7                MR. BURKE:      Thank you, Your Honor.

    8                THE DEFENDANT:      When violating a

    9   constitutional right to my ability --

   10                THE COURT:      Counsel is excused, and the

   11   defendant is remanded and committed for further

   12   psychiatric examination.

   13                THE DEFENDANT:      And I will sue you.

   14                ----------------------------------
                              Time: 2:09 p.m.
   15

   16

   17

   18

   19

   20

   21
              I certify that the foregoing is a true and
   22
         accurate transcription of my stenographic notes.
   23

   24
                                                     /s/
   25                                   Rhonda F. Montgomery, CCR, RPR


          Rhonda   F.   Montgomery     OCR-USDC/EDVA      (703)   299-4599
